UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-2436



ELDER DEFORRORRORA LOCUST,

                                              Plaintiff - Appellant,

          versus


MOLLY BURNS; CHESAPEAKE SOCIAL SERVICES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (MC-00-46)


Submitted:   May 17, 2001                     Decided:   May 22, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elder Deforrorrora Locust, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elder Deforrorrora Locust appeals the district court’s order

denying his motion to proceed in forma pauperis.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Locust v. Burns, No. MC-00-46 (E.D. Va. Oct. 30, 2000).   We

deny Locust’s motion for the bar numbers of all judges on this

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2